FILED
                           NOT FOR PUBLICATION                              JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHEVRON U.S.A. INC., a corporation,             No. 11-57201

              Defendant-counter-claimant -      D.C. No. 2:11-cv-02776-PSG-AGR
Appellant,

  v.                                            MEMORANDUM *

FRYDOUN SHEIKHPOUR, AKA Fred
Sheikhpour, an individual,

              Defendant-cross-defendant,

  and

A AND S ENGINEERING SERVICES,
INC., a California corporation, DBA A &
S Engineering, Inc.,

              Plaintiff-cross-defendant,

  and

HABIB AMERICAN BANK,

              Cross-defendant - Appellee.,


LOS ANGELES COUNTY TAX


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
COLLECTOR; et al.,

               Cross-defendants.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS and GOULD, Circuit Judges.

      Appellant Chevron U.S.A. Inc., a corporation, appeals the district court’s

denial of its request for preliminary injunctive relief against appellee Habib

American Bank. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we

affirm.

      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l,

686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                        11-57201